                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

JAIME FORNARI,

                          Plaintiff,                                      4:19CV3030

          vs.
                                                               ORDER TO SHOW CAUSE
JOSE MIGUEL FIGEREDO GUILLEN,
SOLER & SOLER HAULING, INC.,
HARDINDER SINGH BHULLAR, APPLE
TRANSPORT LTD, MARTIN HOTTON,
GERRY MERCER TRUCKING INC.,
JEFFREY A. CLARK, BECO INC., JOHN
LANZ, SHELLY L. LANZ, and A PLUS
TRUCKING,
                          Defendants.

          Federal Rule of Civil Procedure 4(m) provides, “If a defendant is not served within 90 days
after the complaint is filed, the court -- on motion or on its own after notice to the plaintiff -- must
dismiss the action without prejudice against that defendant or order that service be made within a
specified time. But if the plaintiff shows good cause for the failure, the court must extend the time
for service for an appropriate period.” Fed. R. Civ. P. 4(m).
          Plaintiff filed this action on April 2, 2019. (Filing No. 1). More than 90 days has elapsed
since the Complaint was filed. Although several defendants have filed answers or requested
extensions to do so, Plaintiff has not filed any return of service indicating service on defendants
Hardinder Singh Bhullar and Jeffrey A. Clark, nor have those defendants entered a voluntary
appearance, and Plaintiff has not requested an extension of time to complete service. Accordingly,


          IT IS ORDERED that Plaintiff shall have until August 19, 2019, to show cause why this
case should not be dismissed as to defendants Hardinder Singh Bhullar and Jeffrey A. Clark
pursuant to Federal Rule of Civil Procedure 4(m) or for want of prosecution. The failure to timely
comply with this order may result in dismissal of this action as to those defendants without further
notice.
          Dated this 5th day of August, 2019.
                                                        BY THE COURT:
                                                        s/ Michael D. Nelson
                                                        United States Magistrate Judge
